



COURT OF APPEAL FOR ONTARIO

CITATION:  Foessl v. Ontario (Attorney General), 2016 ONCA
    304

DATE:  20160425

DOCKET: C60986

Hoy A.C.J.O., Blair and Roberts JJ.A.

BETWEEN

Sean Foessl

Applicant (Appellant)

and

The Attorney General of Ontario

Respondent (Respondent in Appeal)

Trent Falldien, for the appellant

Sara Weinrib and Josh Hunter, for the respondent

Heard and released orally:  April 22, 2016

On appeal from the judgment of Justice Hennessy of the Superior
    Court of Justice, dated August 11, 2015.

ENDORSEMENT

[1]

The appellant appeals the decision of the application judge dismissing
    his application for a declaration that the name Domestic Violence Court
    violated his constitutional rights under ss. 7, 12 and 15 of the
Canadian
    Charter of Rights and Freedoms
.

[2]

In our view, this appeal is without merit.

[3]

The application judge provided careful reasons supporting her conclusion
    that the appellant had not demonstrated that the name of the Domestic Violence
    Court: 1) caused him to suffer serious state-imposed psychological harm or was
    overbroad contrary to s. 7; 2) constituted cruel and unusual treatment contrary
    to s. 12; or 3) discriminated against him contrary to s. 15.

[4]

She applied the correct legal tests and her conclusions were fully
    supported by the record.  We agree with her conclusion that the evidence of the
    appellants expert witness, Dr. Lariviere, was insufficient to make out the
    alleged
Charter
violations.

[5]

We observe that applications like this run the risk of trivializing the
    important rights protected by the
Charter
.

[6]

This appeal is dismissed.

[7]

The respondent is entitled to costs fixed in the amount of $2,000,
    inclusive of disbursements and H.S.T.

Alexandra
    Hoy A.C.J.O.

R.A.
    Blair J.A.

L.B.
    Roberts J.A.


